DETAILED ACTION
This non-final action is responsive to application 16/194,211 with claims filed 01/22/2019.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 04/11/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Objections
Claims 11-20 are objected to because of the following informalities: Claim 11 is directed to a “non-transitory machine readable medium”. The specification is completely silent as to the element “machine readable medium”. Examiner draws applicant’s attention to the matter which might be better supported as a system in light of specification [0032] describing processor and memory of system, conveying per application title Systems and Methods for Conditional Generative Models.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories: claims 1-10 are a method/process and claims 11-20 are a machine readable medium/article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mathematical Concepts”. In particular, claims recite: 
“determining a discriminator loss…” (Mathematical Formula/Equation – loss function)
“determining a secondary loss…” (Mathematical Formula/Equation – loss function)
“updating the conditional generator model based on an aggregate of the discriminator loss and the secondary loss” (Mathematical Calculation – aggregate losses)
These mathematical concepts are detailed by extensive formulaic equations noted throughout the specification, i.e., Equations (1)-(39) of application [0048-70] or PG Pub [0053-80]. Accordingly, the claim recites an abstract idea as mathematical concepts.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No— a practical application is not integrated into the judicial exception because the additional elements are as follows: 
Limitations further recite “receiving a sample” which is an insignificant extra-solutionary activity per MPEP 2106.05(g). Extra-solutionary activities include pre-solutionary functionality such as mere data gathering and/or selecting the type of data (type of sample) to be manipulated. 
Limitations further recite “determine whether the sample is generated by a conditional generator model or is a ground truth sample” which is considered part of the abstract idea because it is basis for the determined loss (further embellishment of the abstract idea). The additional elements of a conditional generator and discriminator are considered a technological environment of known elements per MPEP 2106.05(d)(h).
Limitations of grouping for machine readable medium includes “execution of the instructions by a processor”. It is important to note that a general purpose computer that applies the judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are identified with respect to MPEP 2106.05. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The recitation of receiving sample is extra-solutionary and the cGAN is a technological environment, evidentiary support of such elements being known is for example, Miyato et Koyama “cGANs with Projection Discriminator” (arXiv: 1802.05637v1) at [Sect.2-3] and/or Chrysos et al., “Robust Conditional Generative Adversarial Networks” (arXiv: 1805.08657v1) at [P.3 Sect3.1].
The claims are not patent eligible. This rejection applies equally to independent claims 1 and 11 as well as to dependent claims 2-10 and 12-20. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2 and 12 disclose iteratively performing the steps. This is considered performing repetitive calculations, such as readjusting alarm limits, which has been found by the courts to not add significantly more or provide meaningful limitation, see MPEP 2106.05(d).
Dependent claims 3 and 13 disclose “first secondary loss model… different second secondary loss model”. The language is unclear and considered part of the abstract idea, determining model losses.
Dependent claims 4 and 14 discloses labeling and classification model trained for classifying into a plurality of classes. Labeling under broadest reasonable interpretation includes human annotation which does not meaningfully limit, and classification is discrimination of a gan where the a of gan stands for adversarial training thus repeating aspects of the technological environment.
Dependent claims 5 and 15 disclose pre-training of classification model. Once again, Miyato is noted at [P.4 Sect.4 ¶2] to evidence such pre-training of classifiers is known functionality of  the technological environment.
Dependent claims 6-7 and 16-17 disclose the secondary losses comprise regression and models comprise a plurality of different models. Regression is a mathematical concept considered part of the abstract idea and the plurality of different models does not meaningfully limit as it disparages any particular transformation.
Dependent claims 8 and 18 disclose the aggregate is a weighted average. A weighted average is a mathematical calculation considered part of the abstract idea.
Dependent claims 9 and 19 discloses iteratively performing steps which is performing repetitive calculations as already noted. The limitation further comprises calculation of weight being different between iterations. The update of a weight is routine functionality and simply denotes a coefficient calculation.
Dependent claims 10 and 20 disclose generating outputs and using said outputs for training a new model. The output generation is a post-solutionary activity which does not add significantly more per MPEP 2106.05(g). Said outputs being used for training a new model amounts mere instructions to apply the exception per MPEP 2106.05(f). 
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Bazrafkan et al., “Versatile Auxiliary Classifier + Generative Adversarial Network (VAC+GAN)” hereinafter Bazrafkan1 (arXiv: 1805.00316v1) in view of 
Bazrafkan et al., “Versatile Auxiliary Regressor with Generative Adversarial network (VAR+GAN)” hereinafter Bazrafkan2 (arXiv: 1805.10864v1).
The applied references have a common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). The qualifying arts Bazrafkan1 and Bazrafkan2, being self-published by the inventor, are the basis of provisional filing for the instant application as evidenced by 62/686,472. Accordingly, the full scope of subject matter is covered by the aforementioned publications. The qualifying arts fall within the grace period for which exception may be invoked under 35 USC 102(b)(1)(A) and/or 102(b)(1)(B).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(1)(A) or (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

An obviousness rejection is provided in the alternative for purposes of compact prosecution as follows: 
Claims 1-3, 7-9, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Miyato et al., US Patent No 11,048,999B2 hereinafter Miyato, in view of
Yang et al., “Unsupervised Text Style Transfer using Language Models as Discriminators” hereinafter Yang (arXiv: 1805.11749v2).
With respect to claim 1, Miyato teaches: 
	A method for training a conditional generator model {Miyato discloses [Col2 Lines44-45] “method of training a conditional generative adversarial network” termed cGAN throughout}, the method comprising: 
receiving a sample {Miyato Fig 4 illustrates input x is received sample, e.g. image data Figs 6-9}; 
determining a discriminator loss for the received sample {Miyato discloses [Col4 Lines10-25] “loss function of D(x) in the cGAN” where D is discriminator, loss thereof is L(D) see Eqs 1-2 and 14-15}, wherein the discriminator loss is based on an ability to determine whether the sample is generated by a conditional generator model or is a ground truth sample {Miyato describes cGANs [Col1 Lines60-64] “determines whether x follows a ‘probability distribution of true data’ or a ‘probability distribution generated by a generator” such that the nature of cGAN determines truth v. generator. The functionality is again noted as a measure between the distributions [Col2 Lines39-56], [Col3 Lines13-17,45-48]}; 
Miyato does not prima facie disclose secondary loss for the generated sample.
Yang teaches: 
determining a secondary loss for the generated sample {Yang [Sect.3 P.3-4] illustrated Figs 1-2 discloses plurality of discriminator loss functions Eqs. 1-2 for “generated samples”}; and 
updating the conditional generator model based on an aggregate of the discriminator loss and the secondary loss {Yang [P.5 ¶1] “back-propagation to train the generator” is updating generator having a conditional distribution. Aggregation of losses is based on “weighted average” [P.4 Last¶]; further see the discriminator losses which are summated per Eq.3 which is also aggregation}.
	Yang is directed to modeling with generators and discriminators thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine Yang with Miyato for the motivation to “offer more stable and more useful training signal to the generator” (Yang [P.2 ¶3]).

With respect to claim 2, the combination of Miyato and Yang teaches the method of claim 1, wherein 
	the steps of receiving, determining a discriminator loss, determining a secondary loss, and updating the conditional generator are performed iteratively {Yang [P.11] training algorithm discloses repeat updates until convergence for minimization of L loss functions including plurality of discriminators, and generator update is parameterized by θG. Further, Yang discloses GRU (gated recurrent unit) which is a type of recurrent neural network, emphasis recurrent}.

With respect to claim 3, the combination of Miyato and Yang teaches the method of claim 2, wherein 
	determining the secondary loss for a first iteration is performed using a first secondary loss model and determining the secondary loss for a second iteration is performed using a different second secondary loss model {Yang discloses a plurality of loss models as language models, these a denoted using subscript x and y which are different from each other with respect to their loss functions Eqs. 1-2, iterations are with regard to repeat of training algorithm [P.11] and is illustrated Figs 1-2. Moreover, independent sampling of distribution is noted for continuous approximation [P.4 ¶3]}.

With respect to claim 7, the combination of Miyato and Yang teaches the method of claim 1, wherein 
	determining the secondary loss comprises determining a plurality of secondary losses using a plurality of different secondary models {Yang discloses a plurality of loss models as language models, these a denoted using subscript x and y which are different from each other with respect to their loss functions [Sect.3] Eqs 1-2; Figs 1-2. Moreover, independent sampling of distribution is noted for continuous approximation [P.4 ¶3]}.

With respect to claim 8, the combination of Miyato and Yang teaches the method of claim 1, wherein 
	the aggregate is a weighted average of the discriminator loss and the secondary loss {Yang discloses per [P.4-5 PgBrk] “weighted average” where “we can calculate the loss using a language model easily, as shown in Fig 2”}.

With respect to claim 9, the combination of Miyato and Yang teaches the method of claim 8, wherein 
	the steps of receiving, determining a discriminator loss, determining a secondary loss, and updating the conditional generator model are performed iteratively, wherein a weight used for calculating the weighted average is different between iterations {Yang [P.11] training algorithm discloses repeat updates until convergence for minimization of L loss functions including plurality of discriminators, and generator update is parameterized by θG. Further, weight of the weighted average is denoted W with respect to embedding of the language model being updated [P.4-5 PgBrk]}.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as a machine readable medium with processor executable instructions to perform the process mirroring that of claim 1. Miyato discloses [Col3 Lines10-11] “program causing a computer to execute the image generating method”, [Col9 Line5] reasonably conveying routine computer elements as a skilled artisan will readily appreciate in performance of the disclosure. The remainder of the claim is rejected for the same rationale as claim 1.

Claims 12-13 are rejected for the same rationale as claims 2-3, respectively.
Claims 17-19 are rejected for the same rationale as claims 7-9, respectively.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyato and Yang in view of: 
Ghafoorian et al., “EL-GAN: Embedding Loss Driven Generative Adversarial Networks for Lane Detection” hereinafter Ghafoorian (arXiv: 1806.05525v1).
With respect to claim 4, the combination of Miyato and Yang teaches the method of claim 1. Ghafoorian teaches wherein 
	the sample comprises an associated label and wherein determining the secondary loss comprises using a classification model trained to classify the sample into one of a plurality of classes {Ghafoorian [P.4 Sect3.1 ¶2-3] “categorical cross entropy loss Lcce …with c representing the number of target classes” is classification into plurality of classes, variable y is associated label; see Figs 2-3}.
	Ghafoorian is directed to generative adversarial networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to classify according to Ghafoorian in combination as applying known techniques to known methods to yield predictable results as both cce and bce (binary and categorical cross entropies) are each considered and which may provide for classification at the level of individual pixels (Ghafoorian [P.4 Sect3.1]).

With respect to claim 5, the combination of Miyato, Yang and Ghafoorian teaches the method of claim 4, wherein 
	the classification model is a pre-trained model that is not modified during the training of the conditional generator model {Ghafoorian [P.7 ¶2] “pre-train the discriminator for 1000 iterations” illustrated Fig 5. Note also Yang [P.6 Sect4.2] “pre-trained classifier”}. Pre-training provides for better initialization and stability of the GAN. 

Claims 14-15 are rejected for the same rationale as claims 4-5, respectively.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyato and Yang in view of: 
Zhu et al., “Toward Multimodal Image-to-Image Translation” hereinafter Zhu 
(arXiv: 1711.11586v3).
With respect to claim 6, the combination of Miyato and Yang teaches the method of claim 1. Zhu teaches wherein 
	determining the secondary loss comprises using a regression model trained to predict a continuous aspect of the sample {Zhu [P.5 Sect3.3] “Conditional Latent Regressor GAN: cLR-GAN” with Eqs.7-8 detailing loss over latent variable z which is the continuous aspect of sample from distribution illustrated Fig 2}.
	Zhu is directed to generative adversarial networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use conditional regression GAN of Zhu in combination for the motivation to “reconstruct the latent code from the output” per Fig 2 and such that a trained generator comprising regression as one of multiple losses may “produce similar output to the known paired ground truth” (Zhu [P.1 Last¶]).

Claim 16 is rejected for the same rationale as claim 6.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyato and Yang in view of: 
Li et al., “Facial Image Attributes Transformation via Conditional Recycle Generative Adversarial Networks” hereinafter Li.
With respect to claim 10, the combination of Miyato and Yang teaches the method of claim 1. Li teaches further comprising: 
	generating a set of outputs using the trained conditional generator model, wherein the set of outputs comprises a set of samples and a set of associated output labels {Li Fig 2 illustrates generator outputting G(x, cy) which takes image sample x and label cy-, see notation of cGAN [P.513 Sect3.1 ¶2-3] and loss described [Sect3.2]}; and 
	training a new model using the set of generated outputs that does not include any samples {LiH [P.515 ¶2] discloses training recycled from G(x, cy) where updated loss functions render new model see [P.515 RtCol]}.
	Li is directed to generative adversarial networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the teachings of Li in combination for the motivation that “the learned generator can transform the given face into a face with target attributes without changing face identity… learning identify-preserving facial image transformation” (Li [P.512]). 

Claim 20 is rejected for the same rationale as claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Di et al., “GP-GAN: Gender Preserving GAN for Synthesizing Faces from Landmarks” discloses gender preserving loss and backprop (arXiv: 1710.00962v2).
Jaiswal et al., “Bidirectional Conditional Generative Adversarial Networks” see per Fig 1 (arXiv: 1711.07461v2).
Russo et al., “From source to target and back: Symmetric Bi-Directional Adaptive GAN” discloses component loss with 2 generators, 2 discriminators, 2 classifiers and self-learning see Eqs. 2-7 (arXiv: 1705.08824v2).
Wang et al., “Every Smile is Unique: Landmark-Guided Diverse Smile Generation” discloses conditional recurrent landmark generator with lstm and bce loss (arXiv: 1802.01873v3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124